           Case 1:18-cv-01543-NONE-EPG Document 62 Filed 06/22/20 Page 1 of 2



1
2
3
4
5
6
7
                                   UNITED STATES DISTRICT COURT
8
                   EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
9
10
      ASHLEY WILLIAMS, an individual;                     Case No: 1:18-cv-01543-NONE-EPG
11    HECTOR MENDEZ, an individual; A.R.,
      D.R., H.M., and G.M., minors, by and through        ORDER GRANTING, IN PART, JOINT
12    their Guardians,                                    STIPULATION TO MODIFY THE
                                                          SCHEDULING ORDER AND CONTINUE
13                   Plaintiffs,                          ALL DATES
14           vs.                                          (ECF No. 61)
15    COUNTY OF FRESNO; CITY OF
      MADERA; LEEDER VUE, an individual;
16    SOCORRO RUVALCABA,
      an individual; YEE LENG THAO, an
17    individual; NANCY BOYAJIAN, an
      individual; CLAY HOOVER, an
18    individual; EILEEN GUARACHA, an
      individual; ENRIQUE ROBLEDO, an
19    individual; and DOES 1 through 10,
20                   Defendants.
21
22          The Court has considered the Joint Stipulation to Modify the Scheduling Order and
23   Continue All Dates, (ECF No. 61), and finds good cause to continue the schedule. The Court
24   notes that the requested pretrial conference and trial dates were not available, so the Court has
25   modified the schedule to include dates as close to the requested ones as possible.
26   ///
27   ///
28
                                                      1
          Case 1:18-cv-01543-NONE-EPG Document 62 Filed 06/22/20 Page 2 of 2


1
            IT IS HEREBY ORDERED that good cause exists to modify the Court’s Scheduling
2
     Conference Order (ECF No. 34) and continue all dates, including the trial date, as follows:
3
4
                       Event                         Current Date                New Date
5
              Fact Discovery Cut-Off               October 16, 2020          February 16, 2021
6           Opening Expert Disclosure             November 16, 2020           March 16, 2021
7            Rebuttal Expert Disclosure           December 14, 2020            April 13, 2021
8            Expert Discovery Cut-Off              February 9, 2021             June 9, 2021

9             Last Day to File Motions              March 26, 2021              July 26, 2021
               Settlement Conference                     Not Yet Set                N/A
10
             Final Pretrial Conference               July 21, 2021         November 15, 2021, at
11                                                                              1:30 p.m.
12                   Jury Trial                   September 21, 2021        January 25, 2022, at
                                                                                 8:30 a.m.
13
14   IT IS SO ORDERED.
15
16      Dated:     June 19, 2020                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
